Case 17-14861        Doc 51     Filed 05/13/19     Entered 05/13/19 15:38:11          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 14861
         Deirdre A Brown

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 05/12/2017.

         2) The plan was confirmed on 07/11/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 12/20/2017, 03/06/2018, 05/23/2018, 09/18/2018, 12/13/2018.

         5) The case was Dismissed on 02/05/2019.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 24.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-14861            Doc 51    Filed 05/13/19    Entered 05/13/19 15:38:11                 Desc         Page 2
                                                    of 3



 Receipts:

          Total paid by or on behalf of the debtor              $11,305.00
          Less amount refunded to debtor                           $595.00

 NET RECEIPTS:                                                                                     $10,710.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,147.07
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $486.73
     Other                                                                    $313.51
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $3,947.31

 Attorney fees paid and disclosed by debtor:                   $100.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal       Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 Armor Systems Corporation         Unsecured         275.00        652.80           652.80           0.00        0.00
 Capital One Auto Finance          Unsecured           0.00           NA               NA            0.00        0.00
 Capital One Auto Finance          Secured       22,018.00     21,661.86        21,661.86            0.00        0.00
 Conserve                          Unsecured      3,259.00            NA               NA            0.00        0.00
 Cook County Treasurer             Secured       13,818.75     13,818.75        13,818.75       3,127.04    3,635.65
 Diversified Svs Group             Unsecured          65.00           NA               NA            0.00        0.00
 ERC/Enhanced Recovery Corp        Unsecured         100.00           NA               NA            0.00        0.00
 Fed Loan Servicing                Unsecured           0.00           NA               NA            0.00        0.00
 Great American Finance Company    Unsecured           0.00           NA               NA            0.00        0.00
 Merrick Bank                      Unsecured         689.00        678.95           678.95           0.00        0.00
 Midland Funding                   Unsecured         309.00           NA               NA            0.00        0.00
 Midland Funding LLC               Unsecured           0.00        309.15           309.15           0.00        0.00
 Peoples Energy Corp               Unsecured           0.00         77.43            77.43           0.00        0.00
 Portfolio Recovery Associates     Unsecured         155.00        295.67           295.67           0.00        0.00
 Progressive Leasing               Secured             0.00           NA               NA            0.00        0.00
 Quantum3 Group                    Unsecured         888.00        666.23           666.23           0.00        0.00
 Regional Acceptance Corp          Unsecured     13,679.00       7,186.73         7,186.73           0.00        0.00
 Resurgent Capital Services        Unsecured         696.00        731.39           731.39           0.00        0.00
 Resurgent Capital Services        Unsecured           0.00      1,831.24         1,831.24           0.00        0.00
 Sallie Mae                        Unsecured           0.00           NA               NA            0.00        0.00
 Synchrony Bank/Walmart            Unsecured           0.00           NA               NA            0.00        0.00
 TD Bank USA NA                    Unsecured         175.00        283.82           283.82           0.00        0.00
 Trojan Professional Se            Unsecured          90.00           NA               NA            0.00        0.00
 United States Dept Of Education   Unsecured    228,668.00    178,770.63       178,770.63            0.00        0.00
 United States Dept Of Education   Unsecured           0.00    49,616.92        49,616.92            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-14861        Doc 51      Filed 05/13/19     Entered 05/13/19 15:38:11             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $21,661.86              $0.00               $0.00
       All Other Secured                                 $13,818.75          $3,127.04           $3,635.65
 TOTAL SECURED:                                          $35,480.61          $3,127.04           $3,635.65

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                            $241,100.96               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $3,947.31
         Disbursements to Creditors                             $6,762.69

 TOTAL DISBURSEMENTS :                                                                     $10,710.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/13/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
